Citation Nr: 1211656	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July to December 1958 and from December 1959 to September 1963.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which, in pertinent part, denied service connection for back pain, and denied service connection for leg spasm (claimed as bilateral leg weakness) because evidence submitted was not new ane material.    

In June 2011, the Board denied the Veteran's claim for service connection for leg spasms/ bilateral leg weakness and remanded the issue of entitlement to service connection for a disorder characterized by low back pain for further development.  Development has been completed and the case is once again before the Board for review.

In August and September 2011, the Veteran submitted additional evidence and argument.  In February 2010, the Veteran waived initial RO consideration of the new evidence submitted. 38 C.F.R. § 20.1304(c) (2011) and the Board will proceed with a decision on the merits. 

FINDING OF FACT

Degenerative disc disease and degenerative joint disease of the lumbar spine is not etiologically related to active service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In an April 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The April 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in February 2009 with addendum opinions in March 2009 and July 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations and opinions obtained in this case are adequate.  In that regard, a February 2009 VA examination did not include a review of the claims file; however, the VA examiner did document and consider the Veteran's current complaints and symptoms, complete a physical examination of the Veteran, and diagnostic x-rays have been associated with the claims file.  The same VA examiner provided addendum opinions in March 2009 and July 2011.  These opinions were predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; and contain a clear opinion as to etiology along with reasons and bases for the opinions rendered.  The Board finds that the addendum opinions of record sufficiently address the questions at issue in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims that he has current back pain secondary to an in-service craniectomy.  Service treatment records show that x-rays in service revealed a lytic lesion of the occipital bone.  A hospital discharge report shows that in July 1963, the Veteran underwent a craniectomy, and what was found was a subarachnoid cyst which had eroded through the occipital bone.   There was no tumor.  Postoperatively, the Veteran did well except he was noted to be a little slow in recovery.  He was a little ataxic and then developed soreness and stiffness in the back which prevented rapid ambulation.  At the end of July, he was ready for convalescent leave and on return from convalescent leave in September 1963, he was essentially asymptomatic and was fit for duty.  Post-surgical nursing notes show that the Veteran was ambulating with poorly, with difficulty, or slowly in July 1963 with improvement toward the end of the month.  Nursing notes show that the Veteran was walking well at the beginning of August 1963.  At the time of the Veteran's September 1963 separation examination, the Veteran indicated a history of "paralysis" on his report of medical history; however, a physical examination of back and his lower extremities was within normal limits, and no pertinent diagnoses were noted. 

During a March 1964 VA examination, completed within one year of the Veteran's separation from service, the Veteran reported that he had an operation to his head for a bone tumor in June 1963.  He had no periods of hospitalization since his discharge from service, and had no recent treatment.  The Veteran reported that following his operation, he had sterile meningitis and was paralyzed from the waist down until September 1963.  A physical examination completed at the time of the March 1964 VA examination shows that the Veteran stood and walked normally.  Coordination tests were well-performed with all extremities with no definite sensory disturbance.  The VA examiner stated that the Veteran had evidently been in the hospital for a number of months and service treatment records should be obtained for reviewed.  A November 1964 addendum to the VA examination shows that service treatment records were reviewed.  The Veteran was diagnosed with a craniotomy, left occipital, for alleged tumor, recovered without apparent residuals.  

An October 1998 VA neurological examination report and a July 2002 VA treatment report shows that the Veteran reported that he suffered paralysis for several months following an in-service surgery.

June 2005 VA x-rays reflect moderate degenerative changes with ostophytes at the vertebral end-plates; narrowing of the disc space at L1-L2/L5-S1 suggesting degenerative disc disease; arthritis of the facets at the lower lumbar spine; and a 1-centimeter round density at L3.  An August 2005 CT of the lumbar spine revealed moderate degenerative changes of the lower lumbar spine without significant central canal or neuroforaminal stenosis and benign-appearing bone islands within the L3 vertebral body.  

Private treatment records include a January 2007 MRI of the lumbar spine.  The cross-sectional diameter of the Veteran's bony spinal canal was found to be decreased throughout the course of the lumbar spine, likely due to congenitally small pedicles.  The January 2007 report noted that this predisposed the Veteran to central canal stenosis at all levels.  The Veteran had a broad disc bulge and disc protrusions as well mild to moderate multifactorial central canal stenosis.  A July 2007 private treatment report shows that the Veteran's history and examination suggested a combination of both neuropathy and midthoracic spinal cord pathology.  A July 2007 private treatment report shows that the Veteran reported a history of meningitis in the 1960s.  

A March 2008 MRI revealed mild spondylosis of the thoracic spine with degenerative facet arthropathy resulting in mild central canal narrowing and, mild bilateral neural foraminal stenosis secondary to facet arthropathy.  

A July 2009 private treatment report from the Veteran's primary care physician noted that the Veteran has chronic low back pain, probably related to meningitis as well as chronic myelitis due to infectious meningitis after surgery in 1960.  

In June 2010, the Veteran underwent a laminectomy of L3-4 and L4-5 for removal of a synovial cyst with fusion.   

During a February 2009 VA examination, the VA examiner stated that the claims file was not available for review.  The Veteran gave a history of having been found to have a lytic lesion in his left skull.  The Veteran reported that he was operated on with suspicion of a tumor.  He was found to have a benign tumor, and a large portion of the skull was removed.  Postoperatively, he developed meningitis.  This extended down into his spine with complicating myelitis.  He became paraplegic.  The Veteran received physical therapy for a period of six months before he could gradually begin to walk again.  He now had back pain aggravated by prolonged standing, walking, or going up and down stairs.  X-rays of the back showed degenerative joint disease.  A physical examination was completed.  The Veteran was diagnosed with status post removal of benign lesion of the left skull; postoperative encephalomyelitis with complicating paraplegia of six months duration; degenerative joint disease of the lumbar spine; and muscle weakness in the lower extremities.  The VA examiner opined that the Veteran's back pain and leg weakness were secondary to the post-operative infection.  This was evidenced by the Veteran's hyperactive tendon reflexes, muscle atrophy in the legs, bilateral foot drop, instability with walking, and unsustained clonus of both legs.  The Board notes that the Veteran's diagnoses, with the exception of degenerative joint disease of the lumbar spine shown on x-rays, was based on a history as provided by the Veteran.  Additionally, the VA examiner's opinion was based in part on the Veteran's report of post-operative meningitis with complicating myelitis.  

A March 2009 addendum opinion was provided by the same VA examiner who conducted the February 2009 VA examination.  The VA examiner noted that he had reviewed the claims file and he cited findings from service treatment records.  The VA examiner opined that the Veteran's lower extremity symptomatology was less likely than not related to his service-connected craniectomy for subarachnoid cysts.  He noted that following surgery, it was felt that the Veteran was fit for duty. While the Veteran did have convalescent leave for a short period of time, service treatment records showed no evidence of any postoperative meningitis, myelitis, or paraplegia.  An additional addendum opinion was provided in July 2011 by the same VA examiner.  The claims file was reviewed, and the VA examiner noted that there was nothing in the claims file relating to lumbar spine problems.  The Veteran did have complaints of leg spasms during his admission to the hospital, but there were no residuals to the lower extremities shown by service treatment records at discharge from the hospital and at separation from service.  The VA examiner opined that degenerative joint disease and degenerative disc disease of the lumbar spine was less likely as not related to service or to the Veteran's occipital tumor.  

The Veteran, in this case, has asserted in lay statements and during VA examinations that he was diagnosed with meningitis, post-operatively, in service.   He reported that this extended down into his spine, and he was paralyzed or became a paraplegic.  He reported that he received physical therapy for a period of six months before he could gradually begin to walk again.  

With regard to lay evidence, the Board must initially evaluate if the evidence is competent.  If so, credibility must be assessed.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Veteran is competent to identify a diagnosis that was rendered by a physician in service, such as meningitis; and he is competent to identify an observable condition such as post-operative paralysis or paraplegia, lasting for six months in duration.  The Board finds, however, that lay evidence presented by the Veteran in this case is not credible.  In that regard, service treatment records, to include the Veteran's hospital records, nursing notes, and discharge report, do not show that the Veteran was diagnosed with meningitis at any time during his post-operative hospitalization.  The Board finds it unlikely that the Veteran's hospital records would fail to note a post-operative diagnosis of spinal meningitis.  Although the Veteran reported having a history of paralysis on his separation examination report and during subsequent examinations and treatment; the Veteran's hospital records and discharge reports do not reflect paralysis at any time during the Veteran's post-operative hospitalization.  Instead, the Veteran was noted to have difficulty with ambulation due to soreness and stiffness in the back.  Nursing notes dated within three weeks of the Veteran's surgery show that ambulation was slow or poor.  Service treatment records show that at the end of July 1963, the Veteran was ready for convalescent leave.  Nursing notes show that the Veteran was walking well at the beginning of August 1963.  On return from convalescent leave in September 1963, he was essentially asymptomatic and was fit for duty.  No residuals relating to the lumbar spine were noted on the Veteran's September 1963 separation examination.  Therefore, contradictory to the Veteran's reports; service treatment records do not show any sign of meningitis or infection after the Veteran's July 1963 surgery, nor was there any indication of paralysis.   Instead, the record shows that the Veteran had difficulty ambulating in the first three weeks after his surgery, improving to the point where he was walking well and was put on convalescent leave within one month of his surgery.  The Veteran was not paralyzed for a period of six months before he could walk again, as reported at the time of a February 2009 VA examination.  The Board notes additionally, during the February 2009 VA examination, the Veteran reported that he had the removal of a benign tumor along with a large portion of the skull.  However, service treatment records show that there was no tumor found, and instead the Veteran's lytic lesion was due to a subarachnoid cyst which was drained; and x-rays taken during a March 1966 VA neurosurgery examination show that the area of loss of bone could not be well-measured as it was rather small.  The Board finds that the patent inconsistencies between the Veteran's reports and objective findings in the service treatment records weigh heavily against his credibility.  

In an August 2009 statement, the Veteran asserts that a January 1965 rating decision noted hospitalization due to meningitis.  He stated that the claims file included a December 1963 request for medical and dental records and asserted that this request regarding meningitis had to come from his medical records.  The Board finds, however, that this request was made based on the Veteran's own November 1963 claim identifying "numbness both feet (sterile meningitis)" and does not serve to verify any in-service meningitis in the absence of such a finding in the medical records.  In conjunction with that claim, a May 1964 rating decision denied service connection noting that "service records currently available contain no reference to meningitis."  The note of meningitis in the later January 1965 rating decision for service connection for a craniectomy appears to be based on the Veteran's reports and similarly does not serve to verify the presence of meningitis or chronic back disability in service.  The Board finds that the Veteran's reports of meningitis and paralysis in service, which significantly date back to his 1963 separation and a subsequent 1964 claim for benefits, are simply not supported by the objective evidence of record.  As such, the Board finds that lay evidence presented by the Veteran is not probative in this case.  

In a September 2011 statement, the Veteran contends that a VA physician related his back problems to his leg spasms and foot drop in July 2009.  The Board notes that the Veteran has not been service connected for leg spasms or foot drop; and a review of the July 2009 VA treatment report shows that the Veteran was fitted with a cane and a heal lift, but the report made no mention with respect to the Veteran's back problems. 

The record also contains lay statements from the Veteran's wife and other family members in support of his claim.  However, these lay statements primarily address the Veteran's prior claims for hearing loss and leg spasms or bilateral leg weakness.  They do not directly address the Veteran's claim for a low back disability. 

As discussed above, the Veteran has not presented credible lay evidence in this case, and accordingly, medical opinions based on his reported history are not probative.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board finds that the February 2009 VA opinion is not probative, as the VA examiner did not have the opportunity to review the Veteran's claims file, and his opinion was based in large part on the Veteran's false reports.  Similarly, a July 2009 private opinion which relates the Veteran's low back pain meningitis as well as chronic myelitis due to infectious meningitis after surgery in 1960 is not probative.  The July 2009 opinion appears to be based on the same history of meningitis provided by the Veteran.  

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that the March 2009 and July 2011 addendum opinions provide the most probative evidence with respect to the etiology of the Veteran's current low back disability.  In that regard, the same VA examiner who conducted the February 2009 VA examination provided the amended opinion after having an opportunity to review the Veteran's records.  The VA examiner clearly opined that the Veteran's degenerative disc disease, degenerative joint disease, and lower extremity symptomatology was less likely as not related to active service.  The VA examiner reasoned that following surgery, it was felt that the Veteran was fit for duty.  While the Veteran did have convalescent leave for a short period of time, service treatment records showed no evidence of any postoperative meningitis, myelitis, or paraplegia, and there was nothing in the claims file relating to lumbar spine problems.  The Board finds that the reasons and bases provided by the March 2009 and July 2011 is sufficient in that they are based on findings from service treatment records, which indeed showed no evidence of any post-operative meningitis, myelitis, or paraplegia or any chronic lumbar spine problems.  The Board finds that the addendum opinions are more probative in this case that the February 2009 opinion, which was clearly based on an inaccurate history of infection or inflammation in service followed by paralysis as reported by the Veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The objective evidence of record shows that the Veteran did not have a chronic back disability in service, or for many years after service.  Service treatment records reflect some post-operative soreness and stiffness in the back resulting in difficulty in ambulation, resolving within one month of the Veteran's surgery.  The Veteran was asymptomatic at the time of his September 2003 separation examination.  A back disability was not shown at the time of a March 1964 VA examination, completed within one year of the Veteran's separation from service.  A physical examination completed at that time shows that the Veteran stood and walked normally.  Arthritis of the lumbar spine did not manifest to a compensable degree within one year of the Veteran's separation from service.  

The Veteran has currently diagnosed degenerative disc disease of the lumbar spine.  The earliest indication of a chronic back disability was shown by VA x-rays dated in 2005, which reflect moderate degenerative changes in the lumbar spine.  The Board notes that this was 42 years after the Veteran's separation from service.  A January 2007 private MRI shows that the diameter of the Veteran's lumbar spinal canal was decreased, likely due to congenitally small pedicles.  This predisposed the Veteran to central canal stenosis at all levels.  VA opinions dated in March 2009 and July 2011, show, based on a review of the Veteran's service treatment records, that it is less likely as not that his current degenerative joint disease and degenerative disc disease are related to his period of service.  The competent, credible, and probative evidence of record, in this case, does not relate the Veteran's degenerative disc disease or degenerative joint disease of the lumbar spine to service.  In light of the foregoing, the Board finds that service connection is not warranted. 

C.  Conclusion

The Veteran has currently diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine; however, the disability was not incurred in service, arthritis did not manifest within a year following the Veteran's separation from service, and competent, credible, and probative medical evidence does not establish a nexus between the Veteran's current disability and service.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has a low back disability etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a low back disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


